Case 3:20-cv-00559-DJN-RCY Document9 Filed 12/31/20 Page 1 of 2 PagelD# 28

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ERNEST POPE,
Plaintiff,
v. Civil No. 3:20cv559 (DIN)

WELL PATH,
Defendant.

MEMORANDUM OPINION

Plaintiff Ernest Pope, a Virginia inmate proceeding pro se, filed this 42 U.S.C. § 1983
action. (ECF No. 1.) In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must
allege that a person acting under color of state law deprived him or her of a constitutional right or
of a right conferred by a law of the United States. See Dowe v. Total Action Against Poverty in
Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). In his current
Complaint, Plaintiff does not identify the particular constitutional right that was violated by the
defendants’ conduct. Accordingly, by Memorandum Order entered on October 29, 2020, the
Court directed Plaintiff to submit a particularized complaint within fourteen (14) days of the date
of entry thereof. (ECF No. 8.) The Court warned Plaintiff that the failure to submit the

particularized complaint would result in the dismissal of the action.
Case 3:20-cv-00559-DJN-RCY Document9 Filed 12/31/20 Page 2 of 2 PagelD# 29

More than fourteen (14) days have elapsed since the entry of the October 29, 2020
Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise respond
to the October 29, 2020 Memorandum Order. Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate order will accompany this Memorandum Opinion.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to

/s/ VA

David J. Novak hat
United States District Judge

Plaintiff.

Richmond, Virginia
Dated: December 31. 2020

Mm
